Citation Nr: 1506599	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lung disease, to include asbestosis, chronic obstructive pulmonary disorder (COPD), and asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim was remanded by the Board in September 2013.  The Board notes that the originating agency complied with the Board remand and obtained the required an addendum medical opinion.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the evidence of record, including the Veteran's electronic VA folders (Virtual and VBMS), and determined that they now contain additional VA medical evidence subsequent to the November 2013 supplemental statement of the case.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).  The Board, thus, will consider such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The Veteran was likely exposed to asbestos in service based on his military occupational specialty.

2.  There is no competent evidence of a diagnosis of asbestosis or asthma during the appeal period.

3.  Chronic obstructive pulmonary disorder has not been shown to be present during active military service, did not manifest to a compensable degree until many years after service, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

Chronic lung disease, to include asbestosis, COPD, and asthma, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2009, prior to the initial unfavorable RO adjudication in June 2009.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records, as well as private medical records, with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in November 2012 and an addendum opinion in October 2013, as directed by the Board's September 2013 remand.  The examination and addendum opinion are adequate as a physical examination was performed and opinions were provided which are supported by rationale.  Based on the foregoing, the Board finds the reports, in total, to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board is satisfied with the substantial compliance with its remand orders, and finds VA has satisfied its duty to assist with the procurement of relevant records, as well as its duty to assist regarding providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

Although medical evidence is generally necessary for a nexus to service, lay evidence can also be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

B.  Veteran's Contentions and Medical Evidence

In February 2009 the Veteran submitted a claim for chronic lung disease, stating he was exposed to asbestos while refurbishing barracks in Gulfport, Mississippi.  

In April 2010 the Veteran submitted private medical records spanning from May 1995 to January 2006.  Throughout this time period the records note the Veteran experiencing congestion, shortness of breath, and coughing.  A May 1995 note states that the Veteran was diagnosed with asbestosis in 1990 and that the Veteran has a history of exposure to asbestos.  Notes in 1998 state that the Veteran has a history of chronic lung disease secondary to asbestosis, and a note in 1999 states the Veteran has acute bronchitis with asbestosis.  Throughout 2000, 2001, and 2002 the Veteran was again diagnosed with chronic lung disease, asbestosis, bronchitis, and upper respiratory infections (URIs).  In 2003 through 2006 the Veteran was diagnosed with COPD, with continued bronchitis, chronic lung disease, and asbestosis.  

In May 2010 the Veteran submitted private medical records spanning from January 2008 to May 2010.  Because the records are hand written they are very difficult to interpret, however the Board can discern notes indicating shortness of breath, COPD, asbestosis (determined by history), URIs, bronchitis, and frequent coughs and congestion throughout this time period.  

In November 2012 the Veteran received a VA examination for his chronic lung disease.  In that examination the Veteran reported developing breathing problems around 1990, and subsequently receiving an x-ray that showed he had asbestosis in both lungs.  The Veteran reported shortness of breath with minimal activity.  After reviewing the Veteran's claim file the VA examiner stated that there is not a single objective piece of evidence to sustain that the Veteran has chronic lung disease as a result of asbestos exposure.  The Board notes that the October 1993 radiology report, discussed below, was not part of the Veteran's claim file at the time the VA examiner made this statement.  The examiner opined that the pulmonary function test (PFT) performed during the examination suggested air trapping in large amounts, which is not consistent with asbestosis, and which seems to respond to the use of bronchodilators, which is suggestive of asthma.  

The VA examiner went on to state that the Veteran does not meet the current diagnosis criteria for asbestosis as established by the American Thoracic Academy.  Specifically, a diagnosis of nonmalignant asbestos-related disease should be based on the essential criteria of a compatible structural lesion, evidence of exposure, and elimination of other plausible conditions.  The current standard for asbestos-related disease diagnosis requires a consistent occupational history, demonstration of asbestos fibers or bodies, or pleural plaques.  The examiner concluded that the Veteran's current x-rays fail to show pleural plaques, and therefore the Veteran cannot have an asbestos-related diagnosis.  

The VA examiner did note that the Veteran has a current diagnosis of COPD, but went on to state that there is no medical literature to establish COPD being related to or caused by exposure to asbestos.  The VA examiner also stated that the primary cause of COPD is smoking, and noted that the Veteran has a 30 plus pack year smoking history.  The examiner further opined that the Veteran performed the same job as a civilian that he performed in the military, for 37 and 2 years, respectively.  Given this history the examiner opined that it was 94.87 percent more likely that the Veteran, if exposed at all, was exposed to asbestos during his civilian career rather than his two years in the military.  The examiner concluded, however, that the Veteran does not have a diagnosis to support his claim of asbestosis.  

The November 2012 PFT results indicated that post-bronchodilator testing resulted in a FEV-1 of 34 percent, a FVC of 59 percent, a FEV-1/FVC of 40 percent, and a DLCO of 36 percent.  Pre-bronchodilator results showed an FEV-1 of 31 percent, a FVC of 59 percent, a FEV-1/FVC of 36 percent, and a DLCO of 36 percent.  The examiner noted that the FEV-1% predicted most accurately reflects the Veteran's level of COPD disability.  

In September 2013 the Board remanded the Veteran's case to get an addendum opinion from the November 2012 examiner on whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's asthma had onset during his active service or was caused by his active service, to include as a result of asbestos exposure.  In October 2013 the VA examiner clarified his previous examination statements, saying the November 2012 examination should have stated the Veteran's symptoms were "consistent with COPD diagnosis" instead of asthma, which he noted is consistent with the results of the PFT tests and x-ray results discussed in the examination.  In answering the Board's question the examiner stated there is no evidence of asthma in the Veteran's service treatment record and that current medical literature establishes that asthma is not caused by asbestos exposure.  The examiner concluded by stating that asbestos does not cause COPD or asthma.  

In October 2013 the RO received the records associated with the Veteran's January 2008 Social Security Administration (SSA) claim.  In the SSA claim the Veteran reported breathing difficulties due to asbestos in both lungs, shortness of breath, and COPD.  The private medical records associated with the Veteran's SSA claim were discussed above.  In his SSA claim the Veteran reported that he was diagnosed with bilateral asbestosis with COPD, but was never sent to a lung specialist.  

In February 2014 the Veteran submitted more private medical records, most of which were already part of the record and are discussed above.  There is, however, a previously unsubmitted radiology record dated October, 1993, which states the Veteran has early bilateral pleural thickening consistent with previous asbestos exposure and indicating asbestos-related disease.  

The Board has also reviewed the Veteran's service treatment records.  The Veteran's report of medical history and report of medical examination upon entering the military in September 1968 did not note any conditions or symptoms related to chronic lung disease.  Additionally, the Veteran's exit report of medical examination, September 1970, also did not note any abnormal conditions related to chronic lung disease.  No report of medical history from the Veteran's separation is of record.  In April 1969 and May 1970 the Veteran reported a head cold and cough which were diagnosed as URIs.  

C.  Asbestosis

The Board notes that the Veteran is competent to report his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran has well documented pulmonary symptoms to include coughing and shortness of breath.  The Board, however, considers the diagnosis of asbestosis beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay diagnosis of asbestosis is also not competent evidence, although the observed symptoms described may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that he has asbestosis is of no probative value.  

The Board also acknowledges the numerous annotations in the Veteran's private medical records which state that the Veteran has asbestosis.  However, the majority of these annotations are not probative for the reasons stated by the November 2012 VA examiner.  Specifically, the annotations are not objectively supported by any evidence beyond the history of asbestosis reported by the Veteran.  However, the October 1993 radiology report, which was supported by four chest projections, does identify bilateral pleural thickening and states that this thickening is consistent with previous asbestos exposure "indicating asbestos-related disease."  Though this evidence is over 22 years old, the Board finds this evidence somewhat probative of a present disability.  

However, the most probative evidence of the existence of a present disability in the Veteran is the November 2012 VA examination.  The Board finds this evidence much more probative than the 1993 evidence because it was gathered within four years of the Veteran's claim, rather than over fifteen years after.  Additionally, it is clear from the record that the November 2012 VA examiner conducted testing consistent with the American Thoracic Academy, to include x-rays, and plainly found that the Veteran did not have a present asbestosis disability.  In contrast, the 1993 report only states that x-rays were consistent with asbestos exposure, stopping short of stating the Veteran suffered from asbestosis.  

In weighing the competent evidence of record of a current asbestosis disability, the Board finds the November 2012 VA examination more probative than the October 1993 radiology report.  Therefore, the preponderance of the evidence is against a finding that the Veteran has a current asbestosis disability.  

For these reasons, the Board finds that the first Shedden element, a present disability, is not met, and service connection for an asbestosis disability is therefore not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists);  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted).  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

D.  COPD

The Board acknowledges that the Veteran has established the first and second requirements under Shedden, a present COPD disability and an in-service incurrence or aggravation of a disease or injury, which is presumed based on the Veteran's military occupational specialty, construction electrician.  See Shedden, 381 F.3d at 1167.  With Shedden elements one and two established, the Board need only consider whether there is a causal relationship between the Veteran's current disability and his in-service injury, or, nexus.  Id.

The Veteran has offered lay evidence which states there is a nexus between his in-service asbestos exposure and his current disability.  However, the medical evidence of record does not find a nexus between the Veteran's asbestos exposure and his current disability, and the Board finds this medical evidence more probative.  Specifically, the VA examiner in November 2012 opined that there is no medical literature relating COPD to asbestos.  Further, the VA examiner noted that the Veteran has a 30 plus pack year smoking history and that smoking is the primary cause of COPD.  Using medical expertise, the VA examiner concluded that it is less likely than not that the Veteran's current COPD was caused by asbestos exposure during service.  

The Board finds this opinion to be highly credible and probative of the issue of etiology, given that the examiner examined the Veteran, reviewed the file, and offered specific reasons, to include alternative reasons, for his conclusions.  Moreover, it is supported by the record.  For example, the Veteran's medical records establish the Veteran's 30 plus pack year smoking history, and also supplies the history which allows the examiner to provide the alternative opinion that, even if asbestosis caused COPD, which medical research does not support, the Veteran's ratio of exposure to asbestos was over 94 percent while a civilian, compared to less than 6 percent while in the military.  The examiner's opinion is very thorough in establishing that it is less likely than not that the Veteran's COPD is the result of his military service.   

Therefore, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's current COPD and his in-service exposure to asbestos.  For these reasons, the Board finds that the second Shedden element, nexus, is not met, and service connection for a COPD disability is therefore not warranted.  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

E.  Asthma

The Veteran has submitted no evidence of a diagnosis of asthma during or after service.  The only evidence of a diagnosis of asthma is the VA examiner's statements from the November 2012 examination.  Upon remand by the Board the VA examiner clarified that he misspoke when he said the Veteran's symptoms were consistent with a diagnosis of asthma, stating that he should have said they were "consistent with [a] COPD diagnosis[.]"  The examiner went on to support this statement by noting that the PFT tests and x-ray results of the examination are consistent with his corrected COPD diagnosis statement, vice the previous asthma diagnosis statement.  

Given the VA examiner's correction of the record, the Board finds that the first Shedden element, a present disability, is not met, and service connection for an asthma disability is therefore not warranted.  38 C.F.R. § 3.303; see Brammer, 3 Vet. App. 223; Gilpin, 155 F.3d 1353 (service connection may not be granted unless a current disability exists);  Sanchez-Benitez, 13 Vet. App. 282 (a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted).  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for chronic lung disease, to include asbestosis, chronic obstructive pulmonary disorder (COPD), and asthma, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


